Denied and Opinion Filed December 10, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01507-CV

                              IN RE COMELLA BROWN, Relator

                  Original Proceeding from the County Court At Law No. 1
                                   Kaufman County, Texas
                             Trial Court Cause No. CV-19C-140

                              MEMORANDUM OPINION
                           Before Justices Schenck, Reichek, and Evans
                                    Opinion by Justice Evans
       Before the Court is relator’s December 9, 2019 petition for writ of mandamus to direct the

trial court to vacate its December 2, 2019 judgment of possession in the underlying eviction suit.

To be entitled to mandamus relief, relator must show both that the trial court has clearly abused its

discretion and that relators have no adequate appellate remedy. In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and the

mandamus record, we conclude relator has not shown she is entitled to the relief requested.

       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the
relief sought).




                        /s/ DAVID EVANS
                        JUSTICE




                  –2–